Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traversal of invention Group I, claims 25 – 41, in the reply filed on January 28, 2022 is acknowledged. Applicant argues that considering Teijin in combination with ASAHI and Teijin'095, it is impossible to conceive of the requirement (G) of present invention |, and even if referring to Teijin in combination with ASAHI, it is impossible to conceive of meeting the requirements (H), (J) together of present invention. Further, Applicant argues that after amendment, the state that the inventions of claim 25 and its dependent claims 26 to 41 (group |) and the inventions of claims 42 to 44 (groups Il, III) having the current limitations of product claim 25 respectively have the common special technical features that contribute to the prior art, and meet the requirements of unity of invention. Therefore, the inventions of groups Il, III (claims 42 to 44) should be the subject of examination. 
In response, the examiner submits that as noted in the Requirement for Restriction, the combined prior art renders obvious all limitation in the subject claims. In particular, as to requirement (G), Teijin’095 teaches setting the number of windings of a covering thread to a range of 100 – 2500 T/M, which overlaps significantly with the claimed range (1,300 – 2,500) T/M. Further, as to arguments asserting unity of invention due to amendment, the examiner submits that said arguments are misplaced. The requirement is based on lack of unity because the corresponding technical features are not the inventors own 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over JP 06049737 A (Teijin) in view of JP 04024242 A (ASAHI) and further in view of JP 2004232029 A (Teijin’095). Machine Translation of the Teijin reference, Derwent . 

Considering claims 25 – 27, 36  Teijin teaches an elastic fabric manufacturing method in which an elastic thread having 10% elongation or more (12-100%) under a load of 0.1 g/de at 20°C and an elastic recovery rate of 90% or more is woven at a temperature in which the elongation becomes 5% or less under a load of 0.1 g/de, wherein a polyester elastic core thread is covered with a false twist yarn to obtain a covering thread, is stretched 20% and wound up, and the covering thread is woven at -10°C as a weft thread. Teijin further describes being able to use a polyurethane elastic thread as the elastic thread (paragraph [0006)). In light of the disclosure in ASAHI (page 2, lower left column), weft insertion conditions for an air jet loom are found to be approximately 0.2 g/d, and therefore the extension scale factor before and after weaving the covering thread of Teijin is found to be less than 5% x 2= 10%. In addition, as indicated in Teijin’095 (claims, example 1), setting a number of windings of a covering thread to a range of 1000-2500 T/M is well known, and a person skilled in the art could easily set the number of windings of the covering wire described by Teijin to the above range in particular. In addition, the effect of increasing the elastic recovery rate that results from the above is found to differ according to the quality of thread used, for example, and is not found to be an effect that is always exhibited. Moreover, as to the fineness of the yarns, Teijin teaches in example 1 [0022-0023] that the polymer chip was spun using a melt spinning apparatus to obtain a monofilament of 40 denier; and that using the obtained monofilament as a core yarn, a single cover yarn was obtained 
As to the limitation directed to the stretching magnification ratio of the yarns in the weaving process, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select a particular value for number of fold, including 1.20 and 1.30, as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, when it is desired to provide the stretch fabric with a particular level of stretch, based on the final application of the fabric.  

Considering claim 28, Teijin teaches at [0023] the use of polyester as the covering component of the elastic yarns.

Considering claim 29, Teijin teaches in example 1 the use of polybutylene terephthalate. 

Considering claim 30, the rejection of claim 25 is based on embodiments using polyester as the polymer forming the sheath component of the yarns. 

Considering claim 30, the rejection of claim 25 is based on embodiments using polyester as the polymer forming the sheath component of the yarns. 

Considering claims 31, and 33 – 35 , the claimed properties of shrinkage after washing, yarn density after washing and elongation rate under constant load, are expected to be inherently present in the product suggested by the prior art. Support for said expectation is found in the use of same materials, process and configuration of the elastic fabric. 
  
Claims 36 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over JP 06049737 A (Teijin) in view of JP 04024242 A (ASAHI) and further in view of JP 2004232029 A (Teijin’095) and Kofuchi et al. JP 2005120525 A (Kofuchi). Machine Translation of the Teijin reference, Derwent English Abstract of the ASAHI and Kofuchi references and  US 2006/0060257 A1 as English equivalent to Teijin’095 are used herein. 

Considering claims 37 – 41, Teijin in view of ASAHI and Teijin’095 is relied as set forth above in the rejection of claim 25. Further, although the prior art discloses a stretchable fabric; it does not specifically recognize that the fabric is a denim configured to form of a stretchable clothing. However, Kofuchi teaches a stretch denim for jean trouser, which is twill-weave material having spun yarn having cellulose-type short fiber as warp, and composite yarn having core-type polyolefin-type elastic yarn as weft. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to use the yarns and elastic fabric taught by the cited prior art to 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786